DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the sliding member”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papp (US 6,234,343).
Regarding Claim 1, Papp discloses a pill dispenser (figs.3-4), comprising: a housing having first (104) and second (106) opposing interior generally flat surfaces and an exterior circumferential edge; a circular carousel (110,184) disposed to rotate within the housing; where the carousel (110;fig.3) extends beyond the edge (fig.3 edge by 160); and outwardly facing recesses (recesses between 164) disposed on the carousel (110,184) aligned with an opening (160) disposed through the exterior circumferential edge.

Allowable Subject Matter
Claims 2-6,8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


s 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: a pill dispenser including the features “a circular carousel disposed to rotate within the housing; where the carousel extends beyond the edge, at least one button being accessible through an exterior surface of the housing and configured to prevent rotation of the carousel unless the at least one button is depressed “ in combination with the rest of the claim language is not taught by the prior art.
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: a pill dispenser including the features “a circular carousel disposed to rotate within the housing; where the carousel extends beyond the edge, at least one button being accessible through an exterior surface of the housing and configured to prevent rotation of the carousel unless the at least one button is depressed“ in combination with the rest of the claim language is not taught by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AYODEJI T OJOFEITIMI/               Examiner, Art Unit 3651                                                                                                                                                                                         
/GENE O CRAWFORD/               Supervisory Patent Examiner, Art Unit 3651